 
Exhibit 10.68
 
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This Amendment, dated as of April 12, 2002, is made by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO BANK
MINNESOTA, N.A., a national banking association (the “Lender”).
 
Recitals
 
The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of December 8, 2000, as amended by the First Amendment to Credit and Security
Agreement and Waiver of Defaults dated as of March 30, 2001, the Second
Amendment to Credit and Security Agreement dated as of August 23, 2001, and the
Third Amendment to Credit and Security Agreement dated as of November 29, 2001
(as so amended, the “Credit Agreement”). Capitalized terms used in this
Amendment have the meanings given to them in the Credit Agreement unless
otherwise specified herein.
 
The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.  Definitions.    Section 1.1 of the Credit Agreement is amended by replacing
or adding the following definitions:
 
“Availability” means the lesser of:
 
(a)  the difference between (i) Borrowing Base and (ii) the outstanding
principal balance of the Revolving Advances; or
 
(b)  the difference between (i) $13,500,000 and (ii) the outstanding principal
balance of the WFBCI Revolving Advances.
 
“Borrowing Base Certificate” means a certificate substantially in the form
attached hereto as Exhibit E, executed by the Borrower and accepted by the
Lender.
 
“Export Related Accounts” means all Accounts of the Borrower owed by account
debtors located outside the United States other than the WFBCI Export Related
Accounts.
 
“Extension” means the date to which the Original Maturity Date has been extended
in a written notice from the Lender to the Borrower, but in no event shall such
date exceed December 31, 2004.



--------------------------------------------------------------------------------

 
“Original Maturity Date” means the later of December 31, 2003 or the Extension.
 
“WFBCI Export Related Accounts” means all Accounts of the Borrower owed by
account debtors located outside the United States that are included in the
“Borrowing Base” as such term is defined in the WFBCI Credit Agreement.
 
2.  Termination, Line Reduction and Prepayment Fees.
 
Section 2.7(a) of the Credit Agreement is amended in its entirety to read as
follows:
 
(a)  Termination and Line Reduction Fees.    If the Credit Facility is
terminated for any reason as of a date other than the Maturity Date, or the
Borrower reduces the Maximum Line, the Borrower shall pay to the Lender a fee in
an amount equal to a percentage of the Maximum Line (or the reduction, as the
case may be) as follows: (i) three percent (3%) if the termination or reduction
occurs on or before December 31, 2001; (ii) two percent (2%) if the termination
or reduction occurs after December 31, 2001 but on or before December 31, 2002;
(iii) one and one-quarter percent (1.25%) if the termination or reduction occurs
after December 31, 2002 but on or before December 31, 2003; and (iv) one percent
(1%) if the termination or reduction occurs after December 31, 2003.
 
3.  Commercial Tort Claims.
 
(a)  Section 3.1 of the Credit Agreement is amended by adding the following new
sentence at the end thereof:
 
Upon request by the Lender, the Borrower will grant the Lender a security
interest in all commercial tort claims it may have against any Person.
 
(b)  Section 6.1 of the Credit Agreement is amended by adding the following new
subsection (r) at the end thereof:
 
(r)  Commercial Tort Claims.    Promptly upon knowledge thereof, the Borrower
will deliver to the Lender notice of any commercial tort claims it may bring
against any person, including the name and address of such defendant, a summary
of the facts, an estimate of the Borrower’s damages, copies of any complaint or
demand letter submitted by the Borrower, and such other information as the
Lender may request.
 
4.  Books and Records.    Section 6.2 of the Credit Agreement is amended by
adding the following new sentence at the end thereof:
 
The Borrower hereby irrevocably authorizes all accountants and third parties to
disclose and deliver to the Lender, at the Borrower’s expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding the Borrower.



2



--------------------------------------------------------------------------------

 
5.  Minimum Book Net Worth.    Section 6.15 of the Credit Agreement is amended
in its entirety to read as follows:
 
Minimum Book Net Worth.    The Borrower will maintain, during each period
described below, its Book Net Worth in an amount not less than the amount set
forth below:
 
(a)  From December 1, 2001 through February 28, 2002, a minimum Book Net Worth
of not less than $18,056,000;
 
(b)  From March 1, 2002 through May 31, 2002, a minimum Book Net Worth of not
less than $18,306,000;
 
(c)  From June 1, 2002 through August 30, 2002, a minimum Book Net Worth of not
less than $18,556,000;
 
(d)  As of August 31, 2002, a minimum Book Net Worth of not less than
$18,806,000; and
 
(e)  From September 1, 2002 through November 30, 2002, a minimum Book Net Worth
of not less than the Book Net Worth as at FYE August 31, 2002, minus $1,000,000.
 
6.  Quarterly Minimum Net Income.    Section 6.16 of the Credit Agreement is
amended in its entirety to read as follows:
 
Quarterly Minimum Net Income.    The Borrower will achieve at all times: (a)
during the six month fiscal period ending on February 28, 2002, a minimum Net
Income of greater than <$2,000,000>; (b) during the nine month fiscal period
ending May 31, 2002, a minimum Net Income of greater than <$1,750,000>; (c)
during the fiscal period ending on August 30, 2002, a minimum Net Income of
greater than <$1,500,000>; (d) during the fiscal year ending August 31, 2002, a
minimum Net Income of greater than <$1,250,000>; and (e) during the three month
fiscal period ending November 30, 2002, a minimum Net Income of greater than
<$1,000,000>.
 
7.  Monthly Minimum Net Income.    Section 6.17 of the Credit Agreement is
amended in its entirety to read as follows:
 
Monthly Minimum Net Income.    The Borrower will achieve, as of the end of each
month after November 30, 2001, a minimum Net Income of greater than <$500,000>.
 
8.  New Covenants.    Section 6.18 of the Credit Agreement is amended by
replacing “December 1, 2001” with “December 31, 2002”.
 
9.  Financing Statements.    Section 7.1 of the Credit Agreement is amended by
adding the following new sentences to the end thereof:



3



--------------------------------------------------------------------------------

 
The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law. Any authorization by the Lender to any Person to
amend financing statements in favor of the Lender shall be in writing.
 
10.  Capital Expenditures.    Section 7.10 of the Credit Agreement is amended in
its entirety to read as follows:
 
Capital Expenditures. The Borrower will not incur or contract to incur Capital
Expenditures of more than $1,000,000 in the aggregate during any fiscal year, of
which not more than $500,000 shall be unfinanced.
 
11.  Events of Default.    Section 8.1(h) of the Credit Agreement is amended by
deleting the phrase “including without limitation Next Millennium” therefrom.
 
12.  Notices.    Section 9.3 of the Credit Agreement is amended by adding the
following sentences at the end thereof:
 
All requests under Section 9-210 of the UCC (i) shall be made in a writing
signed by a person authorized under Section 2.1(a), (ii) shall be personally
delivered, sent by registered or certified mail, return receipt requested, or by
overnight courier of national reputation, (iii) shall be deemed to be sent when
received by the Lender, and (iv) shall otherwise comply with the requirements of
Section 9-210. The Borrower requests that the Lender respond to all such
requests which on their face appear to come from an authorized individual and
releases the Lender from any liability for so responding. The Borrower shall pay
the Lender the maximum amount allowed by law for responding to such requests.
 
13.  Binding Effect, Etc.    Section 9.10 of the Credit Agreement is amended by
adding the following sentence at the end thereof:
 
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or setoffs which the Borrower could assert
against the Lender.
 
14.  Retention of Business Records.    The following new Section 9.16 is added
to the Credit Agreement:
 
Section 9.16  Retention of Borrower’s Records.    The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than four months after receipt by
the Lender.
 
15.  Amendment to Exhibit C.    Exhibit C to the Credit Agreement is hereby
amended to be in the form of Exhibit C to this Amendment.



4



--------------------------------------------------------------------------------

 
16.  Amendment to Exhibit E.    Exhibit E to the Credit Agreement is hereby
amended to be in the form of Exhibit E to this Amendment.
 
17.  No Other Changes.    Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
 
18.  Consent to Dissolve Guarantor.    The Borrower has notified the Lender of
its intent to dissolve the Guarantor (the “Dissolution”) and has requested the
Lender’s Consent thereto. But for the Lender’s Consent, the Dissolution will
constitute a Default or Event of Default pursuant to Sections 7.6 and 8.1 of the
Credit Agreement, Section 5 of the Guaranty, Section 2.15 of the Borrower
Agreement, and Sections 2 and 6 of that certain Security Agreement between the
Guarantor and the Lender dated September 20, 2001 (the “Security Agreement”)
(collectively, the “Affected Provisions”). Upon the terms and conditions set
forth in this Amendment, the Lender hereby consents to the Dissolution and
waives compliance with the Affected Provisions. This waiver and consent shall be
effective only in this specific instance and for the specific purpose for which
it is given, and this waiver shall not entitle the Borrower to any other waiver
in any similar or other circumstances.
 
19.  Conditions Precedent.    This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:
 
(a)  Evidence of Dissolution of the Guarantor and evidence that all Collateral
(as defined in the Security Agreement), if any, has been transferred to the
Borrower.
 
(b)  A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws of the Borrower, which were certified and delivered to the Lender
pursuant to the Certificate of Authority of the Borrower’s secretary or
assistant secretary dated as of December 8, 2000, continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Certificate of Authority of the Borrower’s secretary or assistant secretary
dated as of December 8, 2000, as being authorized to sign and to act on behalf
of the Borrower continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
 
(c)  Assignment of foreign credit insurance, in form and substance satisfactory
to the Lender in its sole discretion.



5



--------------------------------------------------------------------------------

 
(d)  Such financing statement amendments, including any “in-lieu” continuation
financing statements to be filed in Delaware, as the Lender may require in its
sole discretion.
 
(e)  Such other matters as the Lender may require.
 
20.  Representations and Warranties.    The Borrower hereby represents and
warrants to the Lender as follows:
 
(a)  The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.
 
(b)  The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to the Borrower,
or the articles of incorporation or by-laws of the Borrower, or (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
 
(c)  All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
 
21.  References.    All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.
 
22.  No Other Waiver.    Except as set forth in Paragraph 18 hereof, the
execution of this Amendment and acceptance of any documents related hereto shall
not be deemed to be a waiver of any default or Event of Default, breach or
default under the Credit Agreement or breach, default or event of default under
any Security Document or other document held by the Lender, whether or not known
to the Lender and whether or not existing on the date of this Amendment.
 
23.  Release.    THE BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT
CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE



6



--------------------------------------------------------------------------------

PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE
FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND,
NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT
OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE BORROWER HAS HAD, NOW
HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY
ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF
TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS
AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.
 
24.  Costs and Expenses.    The Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.
 
25.  Miscellaneous.    This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 
26.  Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.    This Amendment
and the Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Texas. Each party
hereto hereby (i) consents to the personal jurisdiction of the state and federal
courts located in the State of Texas in connection with any controversy related
to this Amendment; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Lender or the
Borrower in connection with this Amendment or the other Loan Documents shall be
venued in either the District Court of Collin County, Texas, or the United
States District Court for the Northern District of Texas; and (iv) agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT.
 
27.  Acknowledgment.    Borrower acknowledges that Lender is entering into the
Amendment and modifying certain covenants in consideration, among other things,
of



7



--------------------------------------------------------------------------------

Borrower’s agreement to the Extension, and Borrower covenants and agrees that it
is bound by any Extension.
 
28.  ENTIRE AGREEMENT.    THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
 
(Signature Page Follows)



8



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 
WELLS FARGO BANK MINNESOTA, N.A.
     
RF MONOLITHICS, INC.
By:
 
/s/    BRETT MARSCHALL        

--------------------------------------------------------------------------------

     
By:
 
/s/    DAVID M. KIRK        

--------------------------------------------------------------------------------

   
Brett Marschall
Vice President
         
David M. Kirk
President



9